DETAILED ACTION

This Office Action is in response to the communication filed 06/28/2021. 
Status of the claims:
Claims 2-20 are cancelled.
Claims 1, 21-40 are pending. The detail office action to the pending claims is as shown below
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 06/28/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 06/28/2021 has been entered.

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 06/28/2021. By this amendment, claims 1, 21, 25-35, 37-38, and 40 have been amended.

Response to Arguments/Remarks
The Applicant Arguments/Remarks made in an Amendment, filed on 06/28/2021 with respect to the claims rejection under 35 U.S.C. 103 as being unpatentable over Shattil (US2015/0303950) in view of Fischer (US2012/0106657)   have been fully considered. It is noted that the pending claims have been amended to include new feature/s which is/are not in previously rejected claims. It is also noted that the amendment, specifically to independent claims 1, 21 and 40 is the result of prior art reference/s and, thus, does narrow the scope of the claims. As such, the Applicant’s arguments/remarks have been have been fully considered but considered moot in 

Response to Information Disclosure Statement
The information disclosure statements filed on 01/11/2021 and 03/17/2021 have been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US2015/0303950 to Shattil in view of US2018/0234875 to Leroudier  (The comments in parentheses apply to the prior art document)

RE claim 1, Shattil discloses a system (e.g. Shattil, Figs. 1, 12 and ¶ 46, 59: a communication system) comprising: a first fronthaul interface (e.g. Shattil, Fig. 12: a  a plurality of first digital multiplexing units (DMUs) (e.g. Shattil, Figs 12, 18: including a multiplexing unit of plurality of interfaces), wherein each first DMU of the plurality of first DMUs is configured to: receive a plurality of first signals from a first baseband unit (BBU) (e.g. Shattil, Figs. 12, 18 and ¶88, 204: the plurality of multiplexing units receive a plurality of signals for example, from “base station 1”) receive a plurality of signals from the distributed Base Stations (BBUs) (e.g. Shattil, Figs. 2, 12, 18 and ¶ 88, 204: receive a plurality of signals from one or more Base Stations that are distributed); extract a first subset of the plurality of first signals (e.g. Shattil, Figs 2, 12, 18, and ¶33, 273:  capable of extracting and converting information signals into a multiplexed signal) […], wherein each of the one or more DRUs provides radio coverage in a given geographic location (e.g. Shattil, Remote Units 120.1-120.K in Figs 1, 2, 12, 18: one or more remote units for providing radio coverage in a given geographic location); aggregate the first subset of the plurality of first signals into a first stream (e.g. Shattil, Figs 2, 12, 18, and ¶ 33, 273-274: aggregate the plurality of signals into a stream); and route the first stream to the one or more DRUs (e.g. Shattil, Figs 12, 18, and ¶ 202: routes the stream to one or more UEs of a plurality of UEs (remote units)). 
The subject matter of claim 1 differs from Shattil in that Shattil does not explicitly disclose the feature: […associated with one or more digital remote units (DRUs) of a plurality of DRUs], as recited in currently amended claim 1. However, Leroudier teaches or suggests, in the same technical field, said feature (e.g. Leroudier Figs. 11; ¶129, ¶134 - ¶135, ¶137-¶138: … the multiplexing units may extract subset of the plurality of signals intended for a particular of the remote units). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time 

	RE claims 2-20. (Cancelled) 
Claims  21-25, 38-30, 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil in view of Leroudier further in view of US2012/0106657 issued to Fischer et al. (“Fischer”) (The comments in parentheses apply to the prior art document)

RE claim 21,  Shattil discloses a system (e.g. Shattil, Figs. 1, 12 and ¶ 46, 59: a communication system) comprising: a first fronthaul interface (e.g. Shattil, Fig. 12: a first fronthaul interface) including a plurality of first digital multiplexing units (DMUs) (e.g. Shattil, Figs 12, 18: including a multiplexing unit of plurality of interfaces), wherein each first DMU of the plurality of first DMUs is configured to: receive a plurality of first signals from a first baseband unit (BBU) (e.g. Shattil, Figs. 12, 18 and ¶ 88, 204: the plurality of multiplexing units receive a plurality of signals for example, from “base station 1”) receive a plurality of signals from the distributed Base Stations (BBUs) (e.g. Shattil, Figs. 2, 12, 18 and ¶ 88, 204: receive a plurality 
The subject matter of claim 21 differs from Shattil in that Shattil does not explicitly disclose the feature: […associated with one or more digital remote units (DRUs) of a plurality of DRUs], as recited in currently amended claim 1. However, Leroudier teaches or suggests, in the same technical field, said feature (e.g. Leroudier Figs. 11; ¶129, ¶134 - ¶135, ¶137-¶138: … the multiplexing units may extract subset of the plurality of signals intended for a particular of the remote units). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Shattil with Leroudier’s teaching signals for the purpose of extracting information signals into multiplexed signals for transmission to one or more remote units which provide radio coverage in a given geographic location. In combination, Shattil is not altered in that Shattil continues to route signals to the desired remote user equipment. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the 
The subject matter of claim 21, also, differs from Shattil in view of Leroudier in that Shattil in view of Leroudier does not explicitly disclose the feature: [[…to one or more second DMU], as recited in currently amended claim 21. However, Fischer teaches or suggests, in the same technical field, the feature: routing the signal stream to one or more second DMU (e.g. Fischer, Figs. 1-3, 7; ¶ 34, 36, 40 and 46: the one or more DMU receive a plurality of signals from the one or more BBU 102, extract an aggregate the plurality of signals into a stream, and route the stream to one or more digital remote antenna units (DRUs) of a plurality of DRUs). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Shattil with Fischer’s teaching in order to route the data streams via to one or more second DMU. In combination, Shattil is not altered in that Shattil continues to route signals to the desired remote user equipment. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 21.

RE claim 22, Shattil discloses the system of claim 21, further comprising at least a second BBU (e.g. Shattil Fig. 18).  

RE claim 23, Shattil discloses the system of claim 22, wherein the first and the second BBUs are in a BBU pool (e.g. Shattil Fig. 18).   

RE claim 24, Shattil discloses the system of claim 21, wherein the first BBU is connectable to a core network (e.g. Shattil Fig. 18).    

RE claim 25, Shattil discloses the system of claim 21 as described above with the claim rejection. 
The subject matter of claim 25 differs from Shattil in that Shattil does not explicitly disclose the feature: wherein the one or more second DMUs are connected to the one or more digital remote units (DRUs), as recited. However, Fischer teaches or suggests, in the same technical field, wherein the one or more second DMUs are connected to one or more digital remote units (DRUs), (e.g. Fischer, Figs. 1-3, 7; ¶ 34, 36, 40 and 46 : the one or more DMUs are connected to one or more digital remote units (DRUs)). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Shattil with Fischer’s teaching in order to route the data streams intended for each User Equipment. In combination, Shattil is not altered in that Shattil continues to route signals to the desired remote user equipment. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the 

RE claim 28, Shattil discloses the system of claim 21, as described above with the claim rejection. 
The subject matter of claim 28 differs from Shattil in that Shattil does not explicitly disclose the feature: wherein each DMU includes at least one LAN port and at least one BBU port, as recited. However, Fischer teaches or suggests, in the same technical field, wherein each DMU includes at least one LAN port and at least one BBU port (e.g. Fischer, Figs. 2, 3: the one or more DMUs at least one LAN port and at least one BBU port). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Shattil with Fischer’s teaching in order to route the data streams intended for each User Equipment. In combination, Shattil is not altered in that Shattil continues to route signals to the desired remote user equipment. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 28.

 RE claim 29, Shattil discloses the system of claim 21, wherein each DMU includes a peer port (e.g. Shattil ¶ 82, 125, 254).


The subject matter of claim 30 differs from Shattil in that Shattil does not explicitly disclose the feature: wherein the plurality of first DMUs and the one or more second DMUs are connected via one or more optical cables, as recited. However, Fischer teaches or suggests, in the same technical field, wherein the first plurality of digital multiplexing units (DMUs) and the second DMUs are connected via an optical cable (e.g. Fischer, Figs. 1-3, 7; ¶ 40: connected via an optical cable). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Shattil with Fischer’s teaching in order to route the data streams intended for each User Equipment. In combination, Shattil is not altered in that Shattil continues to route signals to the desired remote user equipment. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 30.

 RE claim 32, Shattil discloses the system claim 25, wherein each of the one or more DRUs includes at least one LAN port and at least one physical node (e.g. Shattil Figs. 3, 4, 7).  


 
RE claim 34, Shattil discloses the system of claim 25, wherein each of the one or more DRUs includes an Ethernet port (e.g. Shattil ¶ 82, 254).

RE claim 35, Shattil discloses the system of claim 25, wherein each of the one or more DRUs includes at least one LAN port coupled to an optical network (e.g. Shattil ¶ 79, 207, 254).  

RE claim 36, Shattil discloses the system of claim 25, wherein the one or more DRUs are collocated with the one or more second DMUs (e.g. Shattil Figs. 18-19, ¶ 79, 207, 254).    

RE claim 37, Shattil discloses the system of claim 25, wherein the one or more DRUs provide support for one or more of cellular service, public safety and WiFi (e.g. Shattil Figs. 7, 20, ¶ 79).    

RE claim 38, Shattil discloses the system of claim 25, wherein the plurality of first DMUs implement packet based switching and route packets (e.g. Shattil, ¶ 36, 92, 101).  

RE claim 39, Shattil discloses the system of claim 38, wherein the packets include one or more of payload I/Q data, control and management data, header information, and IP traffic (e.g. Shattil, ¶ 30).  
RE claim 40, Shattil discloses a system (e.g. Shattil, Figs. 1, 12 and ¶ 46, 59: a communication system) comprising: a first fronthaul interface (e.g. Shattil, Fig. 12: a  a plurality of first digital multiplexing units (DMUs) (e.g. Shattil, Figs 12, 18: including plurality of multiplexing units with plurality of interfaces), wherein each first DMU of the plurality of first DMUs is configured to: receive a plurality of first signals from a first baseband unit (BBU) (e.g. Shattil, Figs. 12, 18 and ¶ 88, 204: the plurality of multiplexing units receive a plurality of signals from base station 1) receive a plurality of signals from the distributed Base Stations (BBUs) (e.g. Shattil, Figs. 2, 12, 18 and ¶ 88, 204: receive a plurality of signals from one or more Base Stations located in various locations); extract a first subset of the plurality of first signals (e.g. Shattil, Figs 2, 12, 18, and ¶33, 273:  capable of extracting and converting information signals into a multiplexed signal) […], wherein each of the one or more DRUs provides radio coverage in a given geographic location (e.g. Shattil, Remote Units 120.1-120.K in Figs 1, 2, 12, 18: one or more remote units for providing radio coverage in a given geographic location); aggregate the first subset of the plurality of first signals into a first stream (e.g. Shattil, Figs 2, 12, 18, and ¶ 33, 273-274: aggregate the plurality of signals into a stream); and route the first stream to the one or more DRUs [….] (e.g. Shattil, Figs 12, 18, and ¶ 202: routes the stream to one or more UEs of a plurality of UEs (remote units)). 
The subject matter of claim 40 differs from Shattil in that Shattil does not explicitly disclose the feature: […associated with one or more digital remote units (DRUs) of a plurality of DRUs], as recited in currently amended claim 40. However, Leroudier teaches or suggests, in the same technical field, said feature (e.g. Leroudier Figs. 11; ¶129, ¶134 - ¶135, ¶137-¶138: … the multiplexing units may extract subset of the plurality of signals intended for a particular of the remote units). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time 
The subject matter of claim 40, also, differs from Shattil in that Shattil does not explicitly disclose the feature: [via a second DMU], as recited in currently amended claim 40. However, Fischer teaches or suggests, in the same technical field, the feature: routing, aggregated signal stream to one or more remote units (DRUs) via a second DMU (e.g. Fischer, Figs. 1-3, 7; ¶ 34, 36, 40 and 46 : the one or more DMU receive a plurality of signals from the one or more BBU 102, extract and aggregate the plurality of signals into a stream, and route the stream to one or more digital remote antenna units (DRUs) of a plurality of DRUs). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the apparatus disclosed by Shattil with Fischer’s teaching in order to route the data streams intended for each User Equipment. Therefore, one of ordinary skill in the art, such as an individual working in the field of wireless communication systems could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. Thus, it is for at least the aforementioned .

Allowable Subject Matter
Claim 26-27, 31 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/BERHANU TADESE/PRIMARY EXAMINER, ART UNIT 2632